Case 2:19-cv-13747-LVP-DRG ECF No. 15 filed 05/11/20         PageID.98    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

PRINCETERENCE FREDERICK
MADISON,

             Plaintiff,

                                              Civil Case No. 19-13747
v.                                            Honorable Linda V. Parker

EMPIRE FIRE AND MARINE
INSURANCE CO. and JOHN DOE,

          Defendants.
________________________________/

     OPINION AND ORDER LIFTING STAY AND REQURING PLAINTIFF
                   TO SHOW CAUSE IN WRITING

       On November 18, 2019, Plaintiff, with the assistance of counsel, filed this

lawsuit against Defendants. Plaintiff seeks no fault insurance coverage from

Defendant Empire Fire and Marine Insurance Company for a motor vehicle

accident involving Defendant John Doe on or about November 18, 2018. On

February 14, 2020, Plaintiff’s counsel moved to withdraw based on a total

breakdown of the attorney-client relationship, at least partially due to counsel’s

inability to contact Plaintiff at any of the addresses and phone numbers counsel had

for him. (ECF No. 7.) Defendant did not oppose the motion. (ECF No. 9.)

       On March 13, 2020, this Court issued an order setting a telephonic motion

hearing with respect to counsel’s motion for March 26, 2020. (ECF No. 10.) The
                                          1
Case 2:19-cv-13747-LVP-DRG ECF No. 15 filed 05/11/20            PageID.99    Page 2 of 3




Court ordered Plaintiff to attend and directed Plaintiff’s counsel to serve a copy of

the motion to withdraw and the Court’s order on Plaintiff at least ten days prior to

the hearing. (Id.) On March 25, 2020, Plaintiff’s counsel filed documentation

reflecting his unsuccessful attempts to serve Plaintiff in person and by mail. (ECF

No. 11.) The mailings to Plaintiff were returned and marked undeliverable. (Id.)

      Plaintiff failed to appear for the telephonic hearing on March 26, 2020. On

that date, the Court granted counsel’s motion to withdraw and issued an opinion

and order to that effect. (ECF No. 13.) In the order, the Court stayed the matter

for thirty days to allow Plaintiff to retain new counsel and instructed Plaintiff that

the matter will move forward after that period whether Plaintiff retains new

counsel or is proceeding pro se. (Id.) The Court also instructed Plaintiff’s counsel

to serve a copy of the decision on Plaintiff and to file a certificate of service.

Counsel filed a proof of service on April 8, 2020, indicating that he mailed the

materials to Plaintiff, but they were returned to sender. (Id. at 14.) The thirty days

has expired and no attorney has entered an appearance on behalf of Plaintiff and

Plaintiff has not otherwise contacted the Court or taken action in this matter.

      Accordingly,

      IT IS ORDERED that the STAY IS LIFTED.

      IT IS FURTHER ORDERED that, within fourteen (14) days of this

Opinion and Order, Plaintiff shall notify this Court in writing as to whether he

                                            2
Case 2:19-cv-13747-LVP-DRG ECF No. 15 filed 05/11/20        PageID.100    Page 3 of 3




plans to move forward with this action. Plaintiff’s communication should be

mailed to:

             Clerk of the Court
             U.S. District Court E.D. Michigan
             231 W. Lafayette Blvd.
             Detroit, MI 48226

If Plaintiff does not comply before the deadline expires, the Court will dismiss the

matter for failure to prosecute pursuant to Eastern District of Michigan Local Rule

41.2.

        IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: May 11, 2020




                                          3
